Citation Nr: 1417812	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from July 1991 to December 1991, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2008 letter satisfied the duty to notify provisions with respect to the claim of entitlement to a TDIU and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty to assist the Veteran.  The record contains the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  In addition, the Veteran underwent VA examination in November 2008, and the same VA examiner provided an addendum opinion in March 2009.  In May 2011, the Board remanded the claim as intertwined with a claim not yet adjudicated by the Agency of Original Jurisdiction.  In March 2013, the Board remanded the Veteran's claim to schedule him for an additional hearing, and in July 2013, the Board remanded the Veteran's claim for an additional VA examination and opinion concerning the effects of his service-connected disabilities on his ability to secure substantially gainful employment.  A review of the record reveals that the requests were completed, and the Board finds the VA examinations adequate for purposes of determining entitlement to a TDIU.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the RO substantially complied with the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the elements of the claim that were lacking to substantiate the claim on appeal.  The VLJ also asked questions to ascertain the severity of the Veteran's service-connected disabilities and their effects on his ability to obtain and maintain employment.  The VLJ also solicited information to determine whether there existed pertinent evidence that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

The Veteran asserts that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  In his September 2008 claim, he specifically contended that he had been unemployed since June 2008.  The evidence shows the Veteran has a degree as a Licensed Practical Nurse.

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. § 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

During the pendency of the appeal the Veteran has been service connected for chronic sinusitis and headaches, status post septoplasty and turbinate cautery, rated 50 percent, herniated nucleus pulposus of C6-7 with narrowing of C3-4 and C4-5, status post fusion, rated 20 percent, left upper extremity radiculopathy (minor) rated 10 percent prior to May 25, 2010 and 20 percent from May 25, 2010, chronic bronchitis with recurrent episodes of bronchospasm, rated 10 percent, right upper extremity C6 radiculopathy (major), rated 10 percent, and left posterior and right anterior neck region scars, rated noncompensable.  The Veteran's combined schedular rating for his service-connected disabilities was 70 percent prior to May 25, 2010, and 80 percent on and after May 25, 2010.  As such, the minimum schedular criteria for a TDIU have been met throughout the pendency of the appeal.

According to a June 2008 record, Dr. D. Heiser instructed the Veteran to perform sit-down work only due to his right knee pain.  A July 2008 private treatment record shows the Veteran worked as a nurse at Madonna Rehabilitation Hospital and had been off of work recently due to his right knee.  A September 2008 letter from Dr. Heiser shows the Veteran was not able to be on his feet throughout an 8-hour day and work at his job description due to the pain and overall arthritic condition of his knee.
 
A September 2008 VA treatment record indicates the Veteran had been working as a nurse at the OVA for approximately four months but had quit due to the cost of gas.  

In a September 2008 letter, a Vocational Rehabilitation Counselor, S. Toutges, provided the opinion that the Veteran was no longer able to perform the duties of a Licensed Practical Nurse due to his chronic neck and back issues, arthritis, and nerve paralysis.  As such, the Veteran's Rehabilitation Plan was changed to teaching in the field as a science or math teacher.  S. Toutges found the Veteran would be able to adapt in the sedentary employment of a teacher.

An October 2008 private treatment record shows the Veteran had a 40-pound weight restriction due to his neck injury and was unable to work as a nurse at a hospital.  The private physician found the Veteran could work as a nurse in a school or in a clinic setting, which would not require a lot of lifting.

On VA examination in November 2008, the Veteran reported that he was not working because of his neck restrictions, increased sinus infections, and asthma with bronchitis.  The VA examiner reported that the Veteran's cervical disc herniation and radiculopathy severely affected chores, shopping, recreation, traveling, bathing, dressing, toileting, grooming, and driving and prevented exercise and sports.  The Veteran's bronchial asthma and sinusitis prevented exercise, had severe effects on chores, shopping, sports, recreation, traveling, bathing, dressing, toileting, grooming, and driving, and had a moderate effect on feeding.  In March 2009, the November 2008 VA examiner provided an addendum opinion.  The VA examiner found the Veteran would have problems lifting and carrying things, difficulty with reaching, a lack of stamina, weakness, fatigue, decreased strength of the left upper extremity, pain, and impaired manual dexterity of the left hand as the result of his cervical problems.  The VA examiner opined that the Veteran's sinusitis and bronchial asthma would cause decreased concentration, difficulty following instructions, lack of stamina, weakness, fatigue, pain, and dyspnea on exertion.  The VA examiner found that on the basis of the above diagnoses and limitation on daily and occupational activities, the Veteran was unemployable at the present time.

A June 2010 VA examination report shows the Veteran was seeking employment and had an interview with health and human services.  The VA examiner reported that the Veteran's cervical spine disability had a moderate effect on sports and recreation, a mild effect on chores and exercise, and no effect on shopping, feeding, bathing, dressing, toileting, and grooming.

In February 2011, the Veteran reported that he was working full-time as a medical assistant with clerical responsibilities and had lost no time at work in the past year.  He stated that he was unable to find a job as a nurse due to his neck problems.  The VA examiner noted that the effects of the Veteran's radiculopathy included episodes of numbness, tingling, muscle spasms, left-hand fasciculations, and pain.  A May 2011 cervical spine examination indicates the Veteran's service-connected herniated nucleus pulposus C6-7 with narrowing of C3-4 and C4-5 status post fusion had a moderate effect on his daily activities.

The Veteran underwent additional VA examination in September 2013.  The Veteran reported that he quit working at Madonna Rehabilitation Hospital in 2008 and became involved in workman's compensation litigation when his right knee was injured.  The Veteran stated that he was able to perform his job as a nurse except for the pushing, pulling, and lifting required during the transfer of patients, and he reported that he had his resume and CV active for other nursing jobs.  The Veteran also stated that he had worked temporary jobs, including a medication refill nursing job in 2013 and a Concentra job from 2009 to 2010.  He reportedly left both jobs because they were temporary positions.  According to the Veteran, he had also started a lawn care business three years prior and was able to work the mowers and run the business.  The VA examiner reviewed the Veteran's claims file and performed a physical examination.  The VA examiner found the Veteran's chronic sinusitis and bronchitis would have a minimal impact on his ability to work, as the medical records indicated these disabilities only had a minimal effect.  According to the VA examiner, the Veteran's cervical spine disability and cervical radiculopathy affected his capacity for heavy lifting, carrying, and prolonged overhead reaching.  However, the VA examiner found the Veteran's neck condition was only a mild to moderate disability.  The VA examiner opined that it was less likely than not that the Veteran was unable to obtain or retain employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities, due solely to his service-connected disabilities.  

In this case, the evidence includes conflicting opinions as to the extent of the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Upon review, the Board finds the most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities prevented the retention of substantially gainful employment at any time during the pendency of the appeal.  First, the Board notes that the treatment records and opinion from Dr. D. Heiser focus on the Veteran's right knee condition, for which he is not service-connected, and therefore, the findings do not carry any probative value with respect to the issue on appeal.  Conversely, the Board affords significant probative value to the findings of the Veteran's private physician in October 2008 and the September 2013 VA examiner.  The private physician specifically noted the Veteran's request that the opinion state he could no longer work as a Licensed Practical Nurse.  However, the private physician found the Veteran could work as a nurse in a setting that did not require heavy lifting.  In support of this finding, in September 2013 the Veteran reported that he was able to perform his job as a nurse except for the pushing, pulling, and lifting required during the transfer of patients and that he had his resume and CV active for other nursing jobs.  In addition, the Board finds it particularly significant that the Veteran reported that he had owned his own lawn mowing business for the past three years.  Furthermore, the September 2013 VA examiner opined that that it was less likely than not that the Veteran was unable to obtain or retain employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities, due solely to his service-connected disabilities.  The VA examiner reviewed the records and performed a complete physical examination of the Veteran.  In addition, the VA examiner cited to specific medical findings and lay evidence in support of the opinion.  Therefore, the Board affords the September 2013 VA examiner's opinion substantial probative value with respect to the issue on appeal.    
   
The Board acknowledges the Vocational Rehabilitation Counselor's opinion that the Veteran was no longer able to perform the duties of a Licensed Practical Nurse due to his chronic neck and back issues, arthritis, and nerve paralysis.  However, the Board notes it is unclear to which conditions S. Toutges specifically refers as the Veteran is not service-connected for a back disability and diagnoses of arthritis in the medical records pertain to nonservice-connected bilateral knee disabilities.  In addition, the Board finds it significant that S. Toutges maintained the Veteran could work as a math or science teacher, and more importantly, would be able to adapt in the sedentary employment of a teacher.  As such, this opinion lends support to the finding that the Veteran could obtain and maintain substantially gainful employment despite his service-connected disabilities.

Additionally, the Board notes the November 2008 VA examiner's opinion that the Veteran was unemployable at the present time.  However, the Board finds the preponderance of the medical evidence does not support this conclusion.  In particular, records from September 2008 and October 2008 indicate the Veteran would be able to perform sedentary work as a nurse or in other fields, to include teaching.  In addition, the June 2010 VA record shows the Veteran was seeking employment and that his neck disability had only a moderate effect on sports and recreation.  Furthermore, the record indicates the Veteran had a full-time job as a medical assistant in February 2011.  Finally, in September 2013 the Veteran reported that he had worked temporary jobs in 2009, 2010, and 2013 and had run a lawn mowing business for the past three years.  As such, the Board affords this opinion little probative value in light of the medical and lay evidence of record.

The Board also acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disabilities on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this respect, the Board notes the Veteran's emphasis and focus on the impact of his service-connected disabilities on his employability as a Licensed Practical Nurse.  However, the pertinent question concerning entitlement to a TDIU for VA purposes is whether the Veteran is able to secure or follow a substantially gainful occupation.  In this case, the medical evidence indicates the Veteran would have difficulty performing the duties of a Licensed Practical Nurse in a hospital setting.  However, the preponderance of the evidence, to include the Veteran's own lay statements, indicates that he would be and has been able to work full-time, to include employment as a nurse in a clinic.  Moreover, the Veteran has been able to run his own business during the pendency of the appeal.  Therefore, the Board does not afford the Veteran's lay statements substantial probative value regarding the issue of entitlement to a TDIU.

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


